Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, 8, 10, 12, 20-21, 24-26, 29, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication No. 63-27353 (hereinafter “JP’353”) in view of U.S. Patent No. 7,748,320 (Ikeda) (hereinafter “Ikeda”). 
Regarding claim 1, Figs. 1-7(C) of JP’353 discloses a feeding device (Fig. 4(a)) comprising:
a roller feeding unit (including 3, 9 and 20) having rollers for feeding an uppermost sheet on a feeding table (2) along a feeding path (path in Fig. 4), and a drive unit (including 22 and 23) for moving the rollers;
a sheet detection sensor (10) that is provided in the feeding path (path in Fig. 4) downstream of the roller feeding unit (including 3, 9 and 20) and detects presence or absence of the uppermost sheet; and 
a control unit (Fig. 2) for controlling the drive unit (including 22 and 23),
wherein said control unit (Fig. 2) controls the drive unit (including 22 and 23) so as to execute a first operation of moving said rollers in a feeding direction (left in Fig. 4) at a first speed by a feeding amount capable of feeding said uppermost sheet fed by the rollers, from said feeding table (2) to said sheet detection sensor (10),
wherein when said first operation is executed and an arrival of said uppermost sheet fed by the rollers is not detected by said sheet detection sensor (10), said control unit controls said drive unit (including 22 and 23) so as to execute a low speed feeding of moving said rollers in said feeding direction at a second speed lower than said first speed by said feeding amount OR so as to execute a reverse feeding of moving said rollers in a reverse feeding direction opposite to said feeding direction by a reverse feeding amount capable of feeding said uppermost sheet fed by the rollers to a feeding start position at said feeding table (2), and
wherein said when said low-speed feeding is executed and an arrival of said uppermost sheet fed by the rollers is not detected by said sheet detection sensor (40), said control unit (Fig. 2) controls said drive unit so as to execute said reverse feeding.  See, e.g., Figs. 4(a) – 4(c) and 7(a) – 7(c) of JP’353.  
NOTE:  The term “OR” in claim 1 allows for the controller to optionally perform only the recited function before the term “OR” or optionally perform only the recited function after the term “OR” with no requirement to perform both functions before and after the term “OR”.  Since low-speed feeding is an alternative “optional” functional recitation in claim 1 based on the term “OR”, this function need not be performed to meet the limitations of claim 1.  Likewise, the functional recitation in the entire final wherein clause in claim 1 need not be performed to meet the limitations of claim 1, since there is no requirement to perform low-speed feeding.  JP’353 discloses most of the limitations of claim 1, but shows a control unit (Fig. 2) that operates the drive unit (including 22 and 23) of the roller feeding unit (including 3, 9 and 20), rather than showing a control unit that operates a belt drive unit of a suction feeding unit with a belt, as claimed.  
However, Figs. 1-11 of Ikeda teach a suction feeding unit (Figs. 2-5) with a belt (5) for feeding a sheet on a feeding table along a feeding path in a suction state, and a belt drive unit (12 and 12) for moving said belt (5).  Ikeda also explicitly teaches that this suction feeding unit (Figs. 2-5) is an art known equivalent to a roller feeding unit (Figs. 10-11 and column 8, lines 28-39), such as the roller feeding unit of JP’353.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the apparatus of JP’353 with a suction feeding unit having a belt, because Ikeda explicitly teaches that a suction feeding unit with a belt is an art known equivalent to a roller feeding unit such as taught by JP’353.  Providing the apparatus of JP’353 with a suction feeding unit, in a manner as taught by Ikeda, results in a feeding device with a suction feeding unit having a belt that feeds sheets in a suction state, as claimed.  All of the limitations of claim 1 are met by the cited combination of references.
Regarding claim 3, as best understood, providing the apparatus of JP’353 with a suction feeding unit having a belt, in a manner as taught by Ikeda, results in the control unit controlling the belt drive unit so as to repeat the low-speed feeding after executing the first operation and then further the reverse feeding or so as to repeat the reverse feeding after executing the low-speed feeding.  This can occur every time another sheet does not reach the sheet detection sensor during feeding.
Regarding claim 8, as best understood, providing the apparatus of JP’353 with a suction feeding unit having a belt, in a manner as taught by Ikeda, results in the control unit controlling said belt drive unit so as to move said belt in the reverse feeding direction at a third speed lower than said first speed.  Feeding a sheet at the first speed in the feeding direction is feeding at a positive speed, whereas feeding the sheet at a third speed in the reverse direction opposite to the feeding direction is feeding at a negative speed (i.e., lower speed relative to the feeding direction).  As such, the third speed is lower than the first speed relative to the feeding direction. 
Regarding claim 10, as best understood, providing the apparatus of JP’353 with a suction feeding unit having a belt, in a manner as taught by Ikeda, results in the control unit changing said second speed depending on a size or basis weight of said uppermost sheet.  The first speed in the feeding direction is a positive speed, whereas the second speed in the reverse feeding direction opposite to the feeding direction is negative speed (i.e., lower speed relative to the feeding direction).  Changing the sheet length results in more or less feeding in the reverse direction.  This results in change in the amount of negative feeding (i.e., lower or higher feeding speed relative to the feeding direction) based upon sheet length (i.e., sheet size).  The longer the sheet is that is fed in the reverse direction, the lower the feeding speed is relative to the feeding direction.
Regarding claim 12, as best understood, providing the apparatus of JP’353 with a suction feeding unit having a belt, in a manner as taught by Ikeda, results in the control unit changing said third speed depending on size of said uppermost sheet.  The first speed in the feeding direction is a positive speed, whereas the third speed in the reverse feeding direction opposite to the feeding direction is negative speed (i.e., lower speed relative to the feeding direction).  Changing the sheet length results in more or less feeding in the reverse direction.  This results in change in the amount of negative feeding (i.e., lower or higher feeding speed relative to the feeding direction) based upon sheet length (i.e., sheet size).  The longer the sheet is that is fed in the reverse direction, the lower the feeding speed is relative to the feeding direction. 
Regarding claim 20, JP’353 in view of Ikeda teaches a sheet processing device comprising:
a feeding device according to claim 1; and
a sheet processing unit (printer) for executing a predetermined processing (image forming) on a sheet supplied by said feeding device.
Regarding claim 21, Figs. 1-7(C) of JP’353 show a feeding device comprising:
a roller feeding unit (including 3, 9 and 20) having rollers for feeding an uppermost sheet on a feeding table (2) along a feeding path (path in Fig. 4), and a drive unit (including 22 and 23) for moving said rollers;
a sheet detection sensor (10) that is provided in said feeding path (path in Fig. 4) downstream of said roller feeding unit (including 3, 9 and 20) and detects presence or absence of the uppermost sheet; and
a control unit (Fig. 2) for controlling said drive unit (including 22 and 23),
wherein said control unit (Fig. 2) controls said drive unit (including 22 and 23) so as to execute a first operation of moving said rollers in a feeding direction (left in Fig. 1) at a first speed by a feeding amount capable of feeding said uppermost sheet fed by the rollers, from said feeding table (2) to said sheet detection sensor (10),
wherein when said first operation is executed and an arrival of said uppermost sheet fed by the rollers is not detected by said sheet detection sensor (40), said control unit (Fig. 2) controls said drive unit (including 22 and 23) so as to execute a low-speed feeding of moving said rollers in said feeding direction (left) at a second speed lower than said first speed by said feeding amount OR so as to execute a reverse feeding of moving said rollers in a reverse feeding direction opposite to said feeding direction (left) by a reverse feeding amount capable of feeding said uppermost sheet fed by the rollers, up to a feeding start position said feeding table (2), and
wherein said control unit (Fig. 2) controls said drive unit (including 22 and 23) to execute said low-speed feeding after said reverse feeding.  
NOTE:  The term “OR” in claim 21 allows for the controller to optionally perform only the recited function before the term “OR” or optionally perform only the recited function after the term “OR” with no requirement to perform both functions before and after the term “OR”.  Since low-speed feeding is an alternative “optional” functional recitation in claim 21 based on the term “OR”, this function need not be performed to meet the limitations of claim 21.  JP’353 discloses most of the limitations of claim 21, but shows a control unit (Fig. 2) that operates the drive unit (including 22 and 23) of the roller feeding unit (including 3, 9 and 20), rather than showing a control unit that operates a belt drive unit of a suction feeding unit with a belt, as claimed.  
However, Figs. 1-11 of Ikeda teach a suction feeding unit (Figs. 2-5) with a belt (5) for feeding a sheet on a feeding table along a feeding path in a suction state, and a belt drive unit (12 and 12) for moving said belt (5).  Ikeda also explicitly teaches that this suction feeding unit (Figs. 2-5) is an art known equivalent to a roller feeding unit (Figs. 10-11 and column 8, lines 28-39), such as the roller feeding unit of JP’353.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the apparatus of JP’353 with a suction feeding unit having a belt, because Ikeda explicitly teaches that a suction feeding unit with a belt is an art known equivalent to a roller feeding unit such as taught by JP’353.  Providing the apparatus of JP’353 with a suction feeding unit, in a manner as taught by Ikeda, results in a feeding device with a suction feeding unit having a belt that feeds sheets in a suction state, as claimed.  All of the limitations of claim 21 are met by the cited combination of references.
Regarding claim 24, as best understood, providing the apparatus of JP’353 with a suction feeding unit having a belt, in a manner as taught by Ikeda, results in the control unit controlling said belt drive unit so as to move said belt in the reverse feeding direction at a third speed lower than said first speed.  Feeding a sheet at the first speed in the feeding direction is feeding at a positive speed, whereas feeding the sheet at a third speed in the reverse direction opposite to the feeding direction is feeding is a negative speed (i.e., lower speed relative to the feeding direction).  As such, the third speed is lower than the first speed relative to the feeding direction. 
Regarding claim 25, as best understood, providing the apparatus of JP’353 with a suction feeding unit having a belt, in a manner as taught by Ikeda, results in the control unit changing said second speed depending on a size and/or basis weight of said uppermost sheet.  The first speed in the feeding direction is a positive speed, whereas the second speed in the reverse feeding direction opposite to the feeding direction is negative speed (i.e., lower speed relative to the feeding direction).  Changing the sheet length results in more or less feeding in the reverse direction.  This results in change in the amount of negative feeding (i.e., lower or higher feeding speed relative to the feeding direction) based upon sheet length (i.e., sheet size).  The longer the sheet is that is fed in the reverse direction, the lower the feeding speed is relative to the feeding direction.
Regarding claim 26, as best understood, providing the apparatus of JP’353 with a suction feeding unit having a belt, in a manner as taught by Ikeda, results in the control unit changing said third speed depending on size of said uppermost sheet.  The first speed in the feeding direction is a positive speed, whereas the third speed in the reverse feeding direction opposite to the feeding direction is negative speed (i.e., lower speed relative to the feeding direction).  Changing the sheet length results in more or less feeding in the reverse direction.  This results in change in the amount of negative feeding (i.e., lower or higher feeding speed relative to the feeding direction) based upon sheet length (i.e., sheet size).  The longer the sheet is that is fed in the reverse direction, the lower the feeding speed is relative to the feeding direction.
Regarding claim 29, JP’353 in view of Ikeda teaches a sheet processing device comprising:
a feeding device according to claim 21; and
a sheet processing unit (printer of JP’353) for executing a predetermined processing (image forming) on a sheet supplied by said feeding device.
Regarding claim 31, providing the apparatus of JP’353 with a suction feeding unit having a belt, in a manner as taught by Ikeda, results in such apparatus operating such that when said first operation is executed and an arrival of said uppermost sheet fed by the belt (5 of Ikeda) in the suction state is not detected by the sheet detection sensor (taught by JP’353), said control unit (Fig. 2 of JP’353) controls the belt drive unit so as to execute a reverse feeding of moving said belt (5 of Ikeda) in a reverse feeding direction opposite to said feeding direction by a belt reverse feeding amount capable of feeding said uppermost sheet fed by the belt (5 of Ikeda) in the suction state to a feeding start position at said feeding table (2 of JP’353).
Regarding claim 33, providing the apparatus of JP’353 with a suction feeding unit having a belt, in a manner as taught by Ikeda, results in such apparatus operating such that when said first operation is executed and an arrival of said uppermost sheet fed by the belt (5 of Ikeda) in the suction state is not detected by said sheet detection sensor (taught by JP’353), said control unit (Fig. 2 of JP’353) controls said belt drive unit so as to execute a reverse feeding of moving said belt (5 of Ikeda) in a reverse feeding direction opposite to said feeding direction by a belt reverse amount capable of feeding said uppermost sheet fed by the belt (5 of Ikeda) in the suction state to a feeding start position at said feeding table (2 of JP’353).
4.	Claims 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over JP’353 in view of Ikeda as applied to claims 1 and 21 above, and further in view of U.S. Patent Application Publication No. 2015/0368054 (Kowase et al.) (hereinafter “Kowase”).  JP’353 in view of Ikeda discloses most of the limitations of claims 16 and 28 including a lifting unit (7 in JP’353), but JP’353 and Ikeda do not show descending of the lifting driving unit during reverse feeding, as claimed.
Kowase shows that it is well-known in the art to provide a sheet processing device (Fig. 1) with a lift driving unit (numbered paragraph [0046]), wherein a feeding table (71) can be lifted up/down by said lift driving unit (numbered paragraph [0046]) and a control unit (6), when moving a roller (72) in a reverse feeding direction, controls the lift driving unit (numbered paragraph [0046]) so as to descend the feeding table (71) for the purpose of creating space between the top of a stack and the reversed sheet to thereby allow the sheet to be returned to the top of the stack.  See, e.g., numbered paragraphs [0046] and [0055].  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the apparatus of JP’353 in view of Ikeda with lift driving unit arrangement for moving the feed table downward when the belt is reversed, for the purpose of creating space between the top of the stack and the reversed sheet to thereby allow the sheet to be returned to the top of the stack, as shown in Kowase.  


Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 3, 8, 10, 12, 16, 20-21, 24-26, 28-29, 31 and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
6.	Claims 6, 14, 22-23, 27, 30 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within  mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A MORRISON/Primary Examiner, Art Unit 3658